Hovey, J.
(dissenting) — The appellant was appointed receiver in a proceeding to foreclose a mortgage. The controversy having been disposed of, the attorneys for both parties stipulated that the receiver should be discharged. A dissatisfied stockholder of one of the parties seeks in this proceeding to set aside the action of the corporation, of which he is a stockholder, in discharging the receiver without a final report. It seems to me that this is not the appropriate place to dispose of that controversy, and that the neces*160sity for a final report having ceased, the previous order should he vacated and the receiver discharged in accordance with the stipulation. I am therefore unable to concur in the opinion of the majority.